Citation Nr: 9914496	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  99-00 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from August 1942 to October 1945, and who died 
in June 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is well grounded under 38 U.S.C.A. § 5107(a).  
A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than a mere allegation, the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 94-95 (1992).  For 
the appellant's claim to be well grounded, a disability which 
caused the veteran's death must be shown to have had an onset 
in service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  This may 
be shown by lay or medical evidence.  There would also have 
to be competent evidence of a nexus between the inservice 
injury or disease and the veteran's death.  Such a nexus must 
be shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Grottveit  at 93.  In determining whether 
the claim is well grounded, the Board is required to presume 
the truthfulness of the evidence.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992) 
(quoting Espiritu at 495) (holding that lay persons were not 
qualified to provide a "probative diagnosis" as to the cause 
of a veteran's death).

Generally, the death of a veteran will be considered as 
having been due to service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  The issue involved 
is to be determined by exercise of sound judgment, without 
recourse to speculation.  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312 (1998).

The June 1998 certificate of death reflects that the 
veteran's death was due to prostate cancer and an autopsy was 
not performed.

The certificate of death reflects that the veteran's death in 
June 1998 was due to prostate cancer and an autopsy was not 
performed.

Following the veteran's death service connection was 
established for residuals of shrapnel wounds to the neck and 
temporal region of the head, evaluated as noncompensably 
disabling.

The veteran's service medical records are silent for 
complaint, finding or treatment with respect to cancer of the 
prostate.

A July 1997 private MRI report reflects that the veteran had 
a history of prostate carcinoma.  The impression included 
that there was a remote lacunar infarct involving the left 
corona radiata/lentiform nucleus, small vessel ischemic 
changes, and a metallic foreign body present within the left 
frontal soft tissue.

A February 1998 private MRI report reflects an impression 
that includes left cavernous sinus mass with differential 
considerations including metastatic disease from the 
veteran's known prostate cancer or less likely clival 
chordoma.

The report of an April 1998 private MRI reflects that the 
veteran had a clinical history of metastatic prostate 
carcinoma and carcinoma of the sinus.  The impression 
includes findings suggestive of bony metastatic lesion in the 
clivus and midline extending into the left petrous bone.  The 
report of a May 1998 private MRI reflects that the veteran 
had a clinical history of prostate carcinoma.  It reflects 
that there had been progression compared to the previous 
study and the impression included progression of metastatic 
disease compared to the previous study from February 1998.

It is not contended that any carcinoma was manifested during 
the veteran's active service or within one year following 
service discharge.  Neither is there competent medical 
evidence reflecting that the veteran's prostate carcinoma or 
any metastatic carcinoma was manifested during the veteran's 
active service or within one year following discharge from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Therefore, prostate carcinoma and the subsequent metastases 
are not shown to have existed during service and carcinoma 
may not be presumed to have been incurred therein.  Id.

The veteran's record of separation reflects that he was 
wounded in January 1945 and received the Purple Heart.  
Records from the office of the Surgeon General reflect that 
the veteran was treated on January 13, 1945, for a wound of 
the neck caused by aerial bomb fragment with no nerve or 
artery involvement.  He was returned to duty.  He was treated 
again on January 31, 1945, for a wound of the temporal region 
of the head caused by artillery shell fragment with no nerve 
or artery involvement.  He was returned to duty in February 
1945.  

The appellant contends that the shell fragment wound to the 
veteran's head and neck area resulted in the subsequent 
cancer in this area.  However, the appellant has provided no 
competent medical evidence of any nexus between the veteran's 
shell fragment wound and subsequent development of carcinoma.  
There is no competent medical evidence that the veteran's 
service-connected disability contributed substantially or 
materially to his death, that they combined to cause his 
death, or they aided or lent assistance to the production of 
his death.  All of the competent medical evidence is silent 
to any reference to any of the veteran's service-connected 
disabilities having any effect on the causation of his death.  
In the absence of any competent medical evidence showing that 
there was a causal connection between service-connected 
disabilities and the disabilities that resulted in the 
veteran's death, the claim is not plausible.  The appellant's 
theories to the contrary, aside from the fact that she is not 
a medical expert, are speculation and thus, do not meet the 
criteria of 38 C.F.R. § 3.312.  Lathan; Miller; Grottveit.  
On the basis of the above analysis, the appellant's claim is 
not well grounded and it must, accordingly, be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).

The Board views its discussion in this case as adequate to 
inform the appellant of the evidence necessary to complete 
her claim.  See Robinette.


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for the cause of the veteran's death not having 
been submitted, the appeal is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals




 

